Role of the European Union in the Middle East (debate)
The next item is the statements from the High Representative for the Common Foreign and Security Policy and from the Commission on the role of the European Union in the Middle East. It is my pleasure to welcome into our midst the High Representative, Mr Solana, and to ask him to address us.
High Representative for the Common Foreign and Security Policy. - Mr President, this is the first time that I have appeared before you this year, 2009. It is a great pleasure to be here and I hope that the good cooperation we have had in the past will continue this year.
The war in Gaza ended a month ago, on 18 January, and I think you would agree with me that it feels like yesterday. The scale of the suffering and destruction was immense and it has left us all with a bitter taste in our mouths. The humanitarian situation today remains heart-breaking. We need to find urgent solutions to get aid in and to reduce the level of suffering of the people.
At the same time, we need to do all we can to end the conflict between Israelis and Palestinians and between Israel and the Arab world. In fact, the parameters of the solution are well known, and have been known for some time. What matters now is the political will to implement it among Israelis and Palestinians, among Arabs and the wider international community.
The European vocation for peace in the Middle East remains as strong as ever. Our commitment to the creation of a viable and independent Palestinian state, living side by side with Israel, is total. It is at the heart of our Middle East policy. All our actions have this strategic objective in mind. We will give our firm backing to all who want a peaceful solution to the many challenges across the Middle East region.
This House - Parliament - knows just how difficult and how intractable the situation may seem. Too often, the region has been plagued by cycles of violence, rising extremism and economic hardship. At the same time, the conditions for Europeans and Americans to work together in the search for peace in the Middle East are probably better than ever. I have just returned from Washington where I had good discussions with everybody there in the Obama administration. I think I have the assurance from them that the strong commitment that has been expressed is a reality. We are willing and ready to work with them towards achieving success in this conflict.
I think the appointment of Senator Mitchell as US envoy has given the people in the Middle East and his friends renewed hope. We know him. We have worked with him. I had the privilege of working with him in 2001 on the famous report and just recently, I have had the opportunity to work with him in the region.
I hope very much that these changes will lead to a new approach, one that provides the parties with a greater say in how they manage their affairs. We know that solutions and proposals should be locally inspired. However, at the same time, deeper international engagement remains essential.
This is why the Arab Peace Initiative is so crucial. This initiative is the collective expression of the Arab world on how they could help to end their conflict with Israel. It is their response to the issue that has held back their development and their integration into our global world. It remains, and should remain, on the table.
We have just had important elections in Israel. Of course, it is for the Israeli people, their political leaders, to decide on the composition of their new government. From our side, we hope that the new prime minister and government will be solid interlocutors for peace talks.
Needless to say, the same applies to the Palestinians. They, too, have to get their house in order, including through reconciliation. As everybody knows, we strongly encourage intra-Palestinian reconciliation behind President Abbas and all the efforts by Egypt and the Arab League in that direction. This will be a key to peace, stability and development.
As I said, I know that this Parliament has been deeply preoccupied with the crisis in Gaza, and so have we all. Let me use this occasion to highlight some of the most important international efforts, which focused on trying to end the violence and easing the plight of all civilian populations.
Egypt's role in resolving the situation in Gaza, and indeed with the Palestinians themselves, remains crucial. We hope their efforts will soon lead to a durable and sustainable ceasefire, to the opening of the crossings for all goods and persons, and some sort of intra-Palestinian agreement. Without this, it will be difficult - not to say impossible - to rebuild Gaza.
We are looking forward to welcoming positive announcements on the ceasefire. The day before yesterday, there were good meetings, and let us hope that they will continue today and in the future so that a ceasefire may be called, without delay. As you know, Egypt will also host an important conference on reconstruction on 2 March and we expect all the international community to make a commitment there. The European Union, too, played its role. We immediately expressed our willingness to contribute in concrete ways to a durable ceasefire. We also stated our readiness to re-dispatch our monitors to the Rafah crossing point, in accordance with the agreement that we signed in 2005. We are ready to operate at Rafah, or at any other crossing points where help is needed or requested.
Several European countries also expressed their readiness to help the interdiction of illegal trafficking, in particular, arms smuggling, into Gaza. The activities of the European Parliament in response to the crisis have been significant and are part and parcel of the European Union's overall reaction to the crisis.
As far as the United Nations is concerned, we can warmly commend UNRWA for its work and perseverance and underline that the European Union will continue to support all its efforts.
But it is clear that no single country or organisation can tackle the conflicts in the Middle East alone. The very nature of the difficulties demands multilateral solutions. The Quartet will have a crucial role to play in the months ahead. The new US Administration, in cooperation with us, has confirmed its intention to make full use of the Quartet.
The terrible events in Gaza should also force us to take a more strategic and long-term look at Gaza. The Gaza Strip constitutes an integral part of the Palestinian territory occupied in 1967 and, without any doubt, will be part of a Palestinian state. Gaza needs to become economically and politically viable. Gaza needs to become part of a political solution.
The immediate priority remains to secure a durable and fully respected ceasefire and to allow for the unimpeded delivery of humanitarian aid. We need to see the opening of the crossings for humanitarian assistance, for commercial goods and for people, on a regular and predictable basis.
As you know, the diplomatic fall-out of the Gaza conflict in the wider region has been very significant: indirect talks between Syria and Israel have been suspended; Mauritania and Qatar have suspended ties with Israel; a withdrawal of the Arab Peace Initiative was threatened.
Arab divisions, as you know, have deepened. Without Arab unity it will be very difficult to make progress in Gaza and in the wider Middle East peace process. Peace in the Middle East requires a united Arab world. The upcoming Arab League summit will be crucial to restore Arab unity, in particular, behind the Arab Peace Initiative.
In the coming months, we will also have elections in Iran and in Lebanon. On 12 June, the Iranians will vote for a new President. We have repeatedly stated our deep respect for Iran and our desire to forge a completely different kind of relationship with this country. This is clearly in everyone's interests, but to achieve that, we need trust and that trust must be restored.
Let me conclude by saying that 2009 will be critical for the Middle East. We are possibly at a threshold. We can choose to pursue the same policies in the same manner, knowing that they will lead to the same results - the results that we know today. On the other hand, we can try to work with energy, with determination, to adjust our policies, to adjust the way we set about achieving results.
We have to work on both crisis management and conflict resolution - there is no doubt about that. However, the time has come to focus decisively on conflict resolution. It is the only way to end this endless sequence of death and destruction.
(Applause)
Thank you very much, High Representative. Ladies and gentlemen, I would like to bring to your attention the fact that, this coming Sunday, I will be leading a delegation, in my capacity as President of the Euro-Mediterranean Parliamentary Assembly, to Gaza, Ramallah, Sderot und Jerusalem for two and a half days. Amongst other things, talks are to be held with President Peres and Prime Minister Olmert in Jerusalem and President Mahmoud Abbas of the Palestinian Authority and Prime Minister Fayyad in Ramallah. In Gaza, preparations will be made for the United Nations visit, which will then be carried out.
Member of the Commission. - Mr President, we are at a moment of transition in the Middle East. Soon, most probably, there will be a new Israeli Government. There is already a new US administration, currently defining its foreign policy priorities. And we may soon face transition in the occupied Palestinian territory. So changing dynamics can create opportunities for new engagement.
However, there is no denying that the recent conflict resulted in enormous human suffering and destruction. It has left the Middle East peace process - we have to confess - in a particularly fragile state. This House knows that only too well, and I refer to the discussions and debates that we have already had here.
This is clearly not where we wanted to be at the beginning of 2009. But if there is, some day, to be peace between the Israelis and the Palestinians, the only way forward is to do all we can to get the talks back on track. This human tragedy in Gaza has had a huge impact on the region. I returned only last night from a trip to Syria and Lebanon, and I will certainly also say something about that but, in particular, let me say that what we need to do is to make clear to all Israeli leaders that the EU expects sustained commitment to the peace process and to the two-state solution.
We also need to reinforce the message to the Palestinians that a strong Palestinian Authority with effective leadership over the entire occupied Palestinian territory is essential both for the reunification of the West Bank and Gaza and to get the peace process back on track. That is why the European Union is supporting the efforts of Egypt, Turkey and others to achieve this.
With the new US administration, we need to agree a joint way forward. I spoke on the phone to Secretary Clinton to that end only last week. She agreed on the need for a lasting ceasefire and a return to the peace process, which is absolutely crucial. We also agreed that the Quartet should consult closely on these matters before the end of the month. I am glad that the American administration sees the Quartet as a very important institution for going forward on peace.
Finally, we need to step up our own engagement with the Arab League countries. The consensus for peace is weakening, not only in Israel and within the occupied Palestinian territory, but also within the Arab League, where worrying divisions are appearing.
To that end, as I just said, I have just returned from Syria and Lebanon, where I met President Assad in Syria, President Sleiman in Lebanon, and other key partners. The recent conflict has badly damaged negotiations not only on the Palestinian, but also on the Syrian, track. We therefore exchanged views on the peace process at length. I reiterated the very strong support of the European Union for the Arab peace initiative, and I urged partners to maintain their commitment to it, because it offers a serious framework for regional peace talks.
I also stressed the milestone decision taken by Syria and Lebanon to establish diplomatic relations, and pushed for completion of all steps in this process. In both countries, we discussed practical ways in which the European Union could support the process of reform. In Lebanon, I reiterated our readiness in principle to deploy an EU election observation mission, and I have already decided that an exploratory mission should go there immediately.
The European Union as a whole has been extremely active in recent weeks both on the political and practical fronts. On the political front, since I last reported to you in January, we have all pursued our intensive diplomatic activity. We have been at the forefront of calls for a ceasefire and have worked with Egypt and others to make a lasting ceasefire possible.
The Council conclusions in January indicated that the EU is developing a 'work plan' for a lasting ceasefire. This document identifies six areas for action including humanitarian response, the prevention of smuggling to Gaza, the re-opening of the Gaza crossing points, reconstruction, intra-Palestinian reconciliation and the resumption of the peace process.
Much very delicate work is going on. To give but a flavour of the pace of activity we have all been involved in: for instance, I was at a working dinner of the Paris Co-Chairs on 15 January, the Summit meetings in Sharm el-Sheikh and Jerusalem on 18 January, and EU ministerial meetings with Israel on 21 January and with a group composed of Egypt, the Palestinian Authority, Jordan and Turkey on 25 January. In addition, Commissioner Louis Michel, who is responsible for humanitarian aid, visited Gaza on 24 and 25 January.
We are in regular contact with Quartet colleagues. We had important meetings as a troika in Moscow. I had this telephone conversation with Clinton; Javier Solana was there in Washington, and we are agreed on the need to renew the peace process. We continue our road map monitoring work, and we also deploy state-building assistance, including in sensitive areas such as the rule of law and border management.
The EU's action strategy for the Middle East also foresees EU support for specific final status issues, for instance, for Jerusalem, refugees and security arrangements.
In practical terms, the EU has prioritised delivery of humanitarian assistance to the people of Gaza. The Commission has already mobilised EUR 10 million practically overnight, and another EUR 32 million has now been committed for the coming period.
In early March, the Egyptian Government is organising an international conference in Sharm el-Sheikh in support of the Palestinian economy for the reconstruction of Gaza. We, as the Commission, will be a co-sponsor of this event. I am delighted that I had the opportunity to discuss the pledge that the Commission intends to make with the Chairs of the Committee on Foreign Affairs and the Committee on Budgets at an early stage here in Parliament on 2 February. Thank you again for your support.
The problem at the moment is not only funding, but access, particularly to Gaza. We have been very vocal, both in public and in private, about the unacceptable closure of the Gaza crossings. This House will wish to join me today in calling, once again, for the crossings to be fully opened.
(Applause)
When access does improve - as I have no doubt it will - we may then have to review our financial forecast. At that point, I may need to come back to discuss this with you. I hope I will again be able to count on your support.
Honourable Members, you can count on the commitment of the Commission - and also on my personal commitment - to do everything in our power to help bring peace as swiftly as possible to one of the most troubled parts of the world. We will certainly continue to work very closely with this House.
(Applause)
Mr President, Mr Vondra, Mr Solana, Commissioner Ferrero-Waldner, ladies and gentlemen, the situation in Gaza is getting a little worse each day. The population is suffering enormously. There is a shortage of everything.
The embargo imposed on Gaza means each delivery of humanitarian aid has to get through an obstacle course. Even when it is delivered, the humanitarian aid is insufficient to meet the needs on the ground. The hospitals can no longer operate properly. The population can no longer be looked after. What is happening today in Gaza is a humanitarian catastrophe on a major scale.
The European Union is already playing a major role in the region. The financial support it has given and continues to give to the Palestinians is considerable. It has done a lot upstream to prevent the humanitarian disaster we are witnessing today. Despite the obstacles, it continues to give humanitarian aid and assistance to the population of the Gaza Strip. Just today, the European Union has granted EUR 41 million in aid to the United Nations Agency for Palestine Refugees. This, then, is not the moment for us to start to keep our mouths shut.
For me, the European message must be clear. We cannot tolerate humanitarian aid being taken hostage in this conflict. It is essential that this aid be able to move freely, without restriction, and that the checkpoints be opened.
Moreover, we issue a warning to Hamas. Last month's incidents, when Hamas confiscated, and failed to return, the humanitarian aid distributed by the United Nations Agency in the region are scandalous, intolerable and must not be repeated. All the players involved must anticipate the reconstruction phase and actively prepare it by assessing the damage on the ground and by preparing a plan for the financial, economic and social rehabilitation of the Gaza Strip. This rehabilitation is essential for the region's stability. That is the objective of the donor conference that meets in Sharm el-Sheikh on 2 March.
Let us, however, be clear. No reconstruction - yet another one - can take place before a lasting ceasefire has been called. A ceasefire and the cessation of military operations, on the part of Israel too, are absolute prerequisites for the reestablishment of peace in the region. It also begins, with reference to Hamas - and I say this with the utmost firmness - with putting a definitive end to the firing of rockets into Israel from Gaza.
All measures must also be taken to fight against the entry of arms and munitions through the tunnels linking Gaza with Egypt. Restoring dialogue between all sectors of Palestinian society and restarting the current negotiation process are essential. Egypt, which has a particular responsibility due to its location on the border with Gaza, must take an active part in this negotiation process. All our future diplomatic efforts must take this particular role of Egypt into consideration.
We can only hope to find a solution to the conflict by keeping the diplomatic route open. I call on all the parties involved, including the Quartet, the Arab League and the diplomats of the Member States, to continue to engage in the negotiations with firmness and determination.
Thank you, Mr President, ladies and gentlemen, the message from our debate can only be one thing: there is no violent solution in the Middle East. There is no military solution. There is no solution through terrorism.
It may be the case that one party gains a short-term military advantage. It may be the case that a terrorist act causes a great deal of chaos. Yet experience shows that every act of violence generates more violence and pushes the cycle of violence further. What is crucial, therefore, is dialogue, and that is something that is extremely difficult in the Middle East, especially in a time of uncertainty and, to some extent, of asynchronicity.
Yet there is also hope emanating from the United States. President Obama, Hillary Clinton and their team offer a consensus and dialogue-oriented model, something completely different from the previous administration which has now, thankfully, left office. So there is hope in Washington. What about Jerusalem, though? What Benjamin Netanyahu had to say during the election campaign certainly did pose a threat to the peace process, while Avigor Liebermann is also certainly a threat to the peace process in the Middle East. This asynchronicity poses a risk.
What is going on in Lebanon? What influence will Hezbollah have in future? To what extent is it prepared to engage in constructive dialogue, before and after the election in Lebanon? What about the Western-oriented majority? Would that majority be able to react to an election victory by integrating Hezbollah? Is Hezbollah prepared to allow itself to be integrated? This depends, to a crucial degree, on who governs in Tehran. The issue of the election outcome in Iran is of central importance. This is also true for the attitude of Hamas.
The question of whether we have a radical president who denies Israel's right to exist - as the current incumbent does - or whether there is to be a government that is prepared to talk and this readiness to talk stretches from Tehran to Beirut and on to Rafah is a crucial issue for the stabilisation of the whole region. We are in favour of a unity government for the Palestinians. Without a unity government for the Palestinians, the peace process is unmanageable. It is therefore now up to Hamas to show that it is willing and able to join such a government.
The basic precondition for this, however, is to be talking with Hamas, that those amongst the Palestinian people who want to talk with Hamas be supported and that they not be forced onto the defensive by a government in Jerusalem that knows only the politics of continuing the settlements. As a side point, if it is true that 163 hectares have now been re-released for settlement, this is a destabilising element and this is something that we need to be absolutely forthright in making clear to our friends in Israel.
In the Middle East, everything is interconnected. It is not possible to simply pick out individual elements and believe it possible to solve an individual problem by military means. That is why the basis for everything is the readiness to talk. The Arab League's plan, Saudi Arabia's peace plan, envisages an end to violence with simultaneous recognition of Israel's right to exist. This is a bold and ambitious plan, and it is one that needs to be discussed. It is progress in itself that there are people in the Arab League, in the Arab camp, who are prepared to have that debate. That is something that must be supported. Bombers are not the way to support this, and I might add that the way to support the work of the European Union is likewise not for what we build to be destroyed again for whatever military reasons. For this reason, our message can only be that dialogue is the precondition.
High Representative Solana, you said that this is your first time before us this year. This is perhaps also your last visit before our elections in June. As dialogue is very much a sine qua non for success, I would like to say to you, on behalf of my group, that you represent the personification of dialogue. Your work deserves more than respect. It deserves a great degree of admiration, above all, for your continuous advocacy of dialogue. For that, you have our sincere appreciation.
(Applause)
Thank you very much, Mr Schulz. We do, of course, hope - and this is something we can all agree on - that Mr Solana will come before us a few more times before the end of this parliamentary term.
on behalf of the ALDE Group. - Mr President, it is with heavy hearts that we debate once again what our Union can do to ease the pain in the Middle East.
Looking at the recent conflict in Gaza, all the old familiar phrases apply: blame on both sides; provocation by Hamas; disproportionate response by Israel. But in the face of the recurring violence, we have recycled those tired phrases so often that they have lost whatever impact they once had. We cannot go on like this. Of course, it is our moral duty to assist in the reconstruction of Gaza. Of course, it makes sense to seek safeguards from Israel. It is bad enough to see the airport, schools and sewerage systems blown up; it is worse to rebuild them with European money knowing that they will likely be destroyed once again.
Is it possible, is it credible, to imagine that Israel can assure us that this will not happen? In any event, reconstruction and humanitarian aid from the European Union will not prevent future conflict. We need a new and positive approach, jointly with the United States, if possible, but without them if not.
Last month's violence and the outcome of this month's election have changed the terms of the debate. Hamas is stronger politically, it is intact militarily, it is holding out against recognising Israel, and the expected coalition in Israel will be more hard-line than ever and broadly resistant to seeing a separate Palestinian state. Meanwhile, the gulf between the West Bank and Gaza grows ever wider, with the threat of a permanent division.
The Council and the Commission have not really said what their response will be to this turn of events, and the Czech Presidency appears to want the matter off the agenda, but we can afford to wait no longer. With the situation in flux and neither Hamas nor the Israelis talking to one another, we must set achievable terms on which we can talk to both. Isolation has led only to despair.
The time has come for diplomacy, delicate but determined. In which forum? In the Quartet, Mr Solana? Well, perhaps, but let us first acknowledge that the policy failures, the dashed hopes and the creeping extremism of the past seven years have taken place under the Quartet's watch. Its envoy, Tony Blair, has never even been to Gaza. If he went there, he could visit the site of the industrial area, which is one of his pet projects, designed to generate jobs, but levelled last month.
(Applause)
The Quartet has to open its mind to a new approach and, if our partners within it cannot take that step, then we should explore ways in which it might.
Lastly, we can only prepare for the future if we acknowledge honestly what has happened in the past. There should be a free and fair international investigation into alleged war crimes in the Gaza conflict. The UNRWA and our own parliamentary committee have both reported alarming evidence of war crimes, and the allegations are serious indeed. If Israel is wrongly accused, its name should be cleared, but if it has committed those crimes, it must face up to its responsibilities. Our aim must be to forge an agreement for a peaceful and prosperous future on both sides of the divide, where enemies can once again become partners. However, the failure of our approach to date is written in spilled blood on the ground. Mr Solana, we must pioneer a new path to peace, and the European Union, if necessary, must take the lead.
(Applause)
on behalf of the UEN Group. - (GA) Mr President, High Representative and Commissioner Ferrero-Waldner, I warmly welcome today's settlement to provide humanitarian aid to the Gaza Strip. This is a step in the right direction for the European Parliament.
The current humanitarian situation in Gaza is bad and the European Union has a responsibility to help.
Many words have been spoken with regard to the need for peace, dialogue, understanding, temperance - if one would wish to use that word - with regard to the reactions and the counter-reactions to different events. But three things jump out at us immediately when we speak about the Middle East.
Firstly, it is not a negotiation of equals. There is strength on one side, weakness and division on the other side. Secondly, it is not an equal participation of outside influences and outside media coverage. One side gets more positive protection from international media and countries; the other side suffers under the derogatory terms of 'terrorism' or 'reactionary'.
Thirdly, and most importantly of all, despite all the political disagreements, geographical disagreements and historical disputes, it is the same people who continue to suffer day after day after day: women, children, innocent civilians, people who have no truck with political groups, political organisations or with paramilitary groups or terrorist organisations. These are the poor innocents caught in the middle of the rocket fire, of the bombing and the so-called - and I laugh when I hear these words being used - 'targeted intelligent bombing'. There is no such thing as an 'intelligent' or 'safe' bomb. When it lands, it blows up - it kills people.
We have ample evidence to show that not only the Hamas rockets going into Israel killed innocent people but that, a hundred times more, the bombs and the bullets from the Israeli forces have killed thousands and injured thousands of people within Gaza and within the Occupied Territories. Indeed, we have evidence from an Irishman, John King, who works for UNRWA in Gaza, to show that, when they informed the Israeli authorities that their bombs were landing close to a UN compound in Gaza that was storing fuel and food and was also acting as a refuge to children whose school had been bombed earlier in the day, the bombs came closer; and when they had to phone them a second time, the bombs landed on the fuel dump within the UN compound.
Perhaps it is negligence, misinformation or deliberate targeting, but one way or the other it is an act - maybe not quite a war crime in some people's minds - but it is an act of attack on the institutions of peace, humanity and freedom. At times of war, there are rules of engagement, there are certain things which cannot be done.
Of course, we must get aid and assistance to the Palestinian people for the rebuilding of their areas. Of course we must ensure and insist that talks take place and that peace can be allowed to flourish, but that requires us to take brave moves within Europe as well. Like Martin Schulz, I congratulate Javier Solana on walking that long lonely path of speaking to people that nobody else would speak to, of opening the doors of dialogue, because ultimately only through dialogue between enemies can you make peace, and only through peace can you build the foundations of a solid two-state solution that will guarantee peace, equity, security and justice within the Middle East.
on behalf of the Verts/ALE Group. - Mr President, I was a member of the European Parliament delegation that travelled to Gaza last week to see the devastation, and the focus of Parliament's resolution today is humanitarian action, which is desperately needed.
This is a real humanitarian crisis, and how are we going to address that urgently? Ninety per cent of people in Gaza are dependent on UN aid. This is not linked to any negotiations. We have to ensure that that aid gets through, and the key to that is the lifting of the siege and the opening of the crossing points. How can a densely populated area of 1.5 million people that has been bombed for 22 days and in which over 1 000 people were killed even begin to recover when only 15 categories of humanitarian items are being allowed in: food, some medicines and mattresses? You cannot rebuild homes and offices without cement and glass, which are banned. You cannot teach children in schools that have no paper because it is banned. You cannot feed people when there is not enough food being allowed in. It is not that the aid is not there, but it is not being allowed through. We have to put pressure on the Israeli Government to end the blockade and open the crossings.
Any assessment of the damage caused in Gaza must draw attention to the deliberate targeting to destroy the infrastructure and the economy. We saw schools, factories, homes and a hospital deliberately attacked. Once again, we have witnessed the destruction by Israel of projects funded by the European Union and, rather than take action on this, we are talking about upgrading trade relations when conditions on human rights are currently being breached under the current agreements.
Mr Solana talked about how pursuing the same policies can bring us back to the same place. Well, I agree. In 2006, the European Union refused to recognise the Palestinian Unity Government, which included members of Hamas, and yet we are ready to recognise a new Israeli Government, which may include members who reject a two-state solution, who do not support a Palestinian state.
What is crucial now is that the EU must be prepared to work with and recognise an interim Palestinian national government of consensus that should emerge from the Cairo talks in the next few weeks, and we must give out clear signals of our intentions to the international community. We have to support the reconciliation process in Palestine as part of achieving a long-term solution, and that means ensuring that we do not repeat the mistakes of the past.
(Applause)
Mr President, Mr Solano, Commissioner, as I listened nearly a month ago to the children of Gaza speak, amongst the ruins of their house, of how they had trembled as the bombs fell, or to their parents describe the hell of those 22 days and nights that will forever mark their lives and the memory of future generations, I was not proud of Europe.
I thought of some of the leaders of our Member States, of all those who will answer to history for their lack of political courage, the missed opportunities, for their lack of vision. I asked myself this question: to what extremes must the Israeli leaders push their inhumanity towards the Palestinians and their scorn for law and the most fundamental values before the main European political leaders dare to raise a finger and say finally, 'Enough is enough'?
Those who call themselves friends of Israel to justify the impunity and unlimited accommodation shown towards its current ruling class should reflect on these words from the great Israeli writer David Grossman, whom I wish to quote: 'Amidst the wave of nationalist hyperbole now sweeping the nation, it would not hurt to recall that in the final analysis, this last operation in Gaza is just another stop along a trail blazing with fire, violence and hatred. A trail marked at times by victory, at other times by defeat, but which is leading us inevitably to ruin'.
Or let them ask the same question as Shlomo Sand, the famous Israeli historian, whom I also quote: 'We sowed desolation. We have proved that we have no moral reserve. Have we strengthened the peace camp among Palestinians?' He continues: 'Israel has been pushing the Palestinians to despair.'
For 20 years, Yasser Arafat and the Palestinian Authority recognised the State of Israel with nothing to show in return. Israel refused the offer of the Arab League in 2002, ladies and gentlemen. Everyone talks about the Arab League and about the Arab League's peace project. It has been in existence for seven years. What has Europe done to seize this opportunity?
I therefore come back to Shlomo Sand: 'Israel refused the offer of the Arab League in 2002 of full recognition of Israel with the pre-1967 borders.' The Israeli historian concludes thus: 'Israel will make peace only if pressure is brought to bear on its policies'.
This leads to a question, Mr Solano, as you said nothing on the subject of international law. What pressure is the Union prepared to exert on Israel over Gaza and the West Bank, including Jerusalem, to remind its current and future leaders that membership of the international community in general, and the privileged partnership with the European Union in particular, come at a price, that they have no place for military occupation, nor war crimes, nor a policy which pushes each day towards a divorce between Europe and the Arab-Muslim world?
I would wish, as a European, not to have to place the hope for a change in policy towards the Near East solely on the occupant of the White House. I would still like to believe in an about-turn by Europe.
(Applause)
(IND/DEM). - Mr President, today we are debating a resolution about humanitarian aid. Before making my contribution, I would like to stress that I am not speaking on behalf of the IND/DEM Group as it has no position on this topic. Instead, I am speaking as an MEP on behalf of myself and of my people.
The vast majority of the people of Gaza must rely on humanitarian aid for their very survival - food, water, shelter, clothes and, especially, medicine. This is a population that has been under siege for a very long time. All crossing points have been closed for 18 months and now, with the terrible recent aggression visited on the people of Gaza, they are even more desperate. Because the siege has still not been lifted and crossings are still closed, it is very difficult to get essentials to the people.
I note in recital E of this resolution that we Europeans give ourselves a nice pat on the back for our humanitarian aid efforts. You, Commissioner, talked of the political efforts that you are making, but do we deserve this praise? Israel-EU trade is worth EUR 27 billion annually. If we really wanted action on Gaza, we would use the power that this trade gives us by imposing economic sanctions. Our refusal to do this, even at the height of the bombing in January, indicated that we prefer the status quo of business as usual, with our contribution of humanitarian aid possibly being a salve to our conscience. Not only are we unwilling to risk upsetting a good business market for the sake of bringing injustice in Gaza to an end, but we are also unwilling so far to dissolve or even just suspend the EU-Israel agreement.
I have a great love of the Jewish people. In college, I took the opportunity to study several courses of their history and literature under a rabbi. However, friendship does not mean blindness but the willingness to be honest. Actually, judging by demonstrations that took place in the major cities of Israel, there are many Israeli citizens who publicly oppose their Government's action.
To return to the urgency of the humanitarian aid: rebuilding physical infrastructure is important, but it is understandable that agencies may be hesitant to rebuild when it looks as though an even more threatening regime is taking over in Israel. Rebuilding human infrastructure, however, cannot wait. We must get supplies in. I would especially point out that the particularly vicious weaponry used in January has left many people with missing limbs and terrible burns. I myself know what it is like to have a healthy child become disabled.
We must get intervention - medical and educational - to all those thousands of people, especially children who, since the New Year, have become disabled for life. As we help them, we must record their stories, to begin the process of gathering evidence for targeted attacks and possible war crimes.
(FR) Mr President, ladies and gentlemen, it is certainly not Europe, still less its High Representative for Foreign Policy, Javier Solana, the former Secretary-General of NATO, who can play the role of mediator between Israel and Palestine. At the most, they will be called on to finance the reconstruction of the Gaza Strip, as they are doing today for Kosovo, Lebanon and Afghanistan.
The US and Israel do the bombing while Europe finances reconstruction. That is how tasks are allocated amongst the allies. It should, however, be up to those who do the damage to pay. Egypt is at the centre of the peace talks that are discussing an extended ceasefire with Hamas. However, the challenge is formidable as the new Israeli Government, under pressure from the third man, Mr Liebermann, the far-right leader who is democratically accepted over there, risks seeing its task singularly complicated in this negotiation. In fact, Mr Netanyahu, who is presented as the future prime minister, has always been opposed to a truce with Hamas.
A further difficulty is that the Palestinian Authority of Mahmoud Abbas has become, in the West Bank, a sort of international protectorate whose legitimacy has greatly diminished amongst the population.
The final factor we have to take into account is that the expansion of the Israeli colonies, which has not stopped since 1967, makes the creation of a Palestinian State on the West Bank particularly tricky. Today, the ball is in the Israeli court, but will the hawks in each camp accept this truce of God that the two sides demand without providing themselves with the resources?
Allow me to add a thought on France's return to NATO's integrated military structure, which will be debated within the framework of the Vatanen report. This return will result in France taking on heavy obligations. In fact, we are rejoining NATO even though the Cold War has been over since 1990. Mr Sarkozy seems to have forgotten the fall of the Berlin Wall and Russia's return to the ranks of free nations. Is there a need to reinforce the bloc line of thinking at a time when we see multipolarity and the rising power of emerging countries, including on the military level?
Moreover, France's membership of the integrated structure will oblige it to reinforce its contingent in Afghanistan, even though it already has 3 300 men on the ground. Which funds will it use to finance this operation when its defence budget is about to fall below 2% of GDP and over 30 regiments are to be cut?
Paradoxically, we are going to increase our financial participation to rejoin NATO and, at the same time, reduce our military presence in Africa. European defence, so beloved of President Sarkozy, will therefore be a pillar of the Atlantic Alliance. You only have to read the Treaty of Lisbon and its additional protocols to convince yourselves of this.
Whether it be in terms of foreign policy or common security, the European road is a dead end that can only lead to an alignment with the US and its allies. It is this logic of retraction that we reject in the name of national sovereignty and independence, which rest in particular on our independent nuclear deterrent.
Other members have also overrun slightly, and we must accord the same treatment to everyone.
High Representative for the Common Foreign and Security Policy. - (ES) Mr President, I will not be able to answer all those who have spoken during this debate in the little time available to me. Allow me to express my most heartfelt thanks for what you said about me personally and what I do. I would just like to tell you that you can be sure that I will continue to work just as determinedly - even more so if possible - because the situation is becoming more difficult every day.
I believe that there are five issues on which a consensus could be reached between all those who have spoken before me.
First, humanitarian issues: there can be no doubt that the most pressing and important question is the humanitarian one. The violence of recent days and weeks has thrown into sharp relief some enormous gaps in what is needed to alleviate the population's suffering, in particular, amongst the people of Gaza. Therefore, we will do everything in our power to alleviate the great hardships of daily life in Gaza. The Commission will do so - without the slightest hesitation - as will the Member States of the Council; the entire international community will do so.
Second, the opening of the border crossings between Gaza and Israel and between Gaza and Egypt is absolutely essential to this. Moreover, these must be opened quickly, without delay. From our point of view, all aid will be supplied wherever it is needed and, as far as Rafah is concerned in particular, we will be ready for deployment as soon as possible. There are already European Union observers there, available, so that as soon as the frontier is opened at Rafah, we will be ready to deploy.
Third, the issue - and it is a very important one - of Palestinian unity. Honourable Members, I believe that it is clear that there will be no solution at the moment without the beginnings of reconciliation between Palestinians. Therefore, as stated in the Resolution of the most recent General Affairs Council, the European Union supports, and will continue to support, the efforts that are being made, whether by President Abbas or by President Mubarak, to make progress towards reconciliation between Palestinians.
Many speakers have mentioned the obligations that we may assume, depending on whether there is a new Palestinian consensus government. It seems to me, honourable Members - and this is my personal opinion - that if there is a Palestinian consensus government, a government whose goal is the Two States, a government whose goal is to build these Two States through peaceful means, a government that has a programme of reconstruction in Gaza, and a government that attempts to build an electoral process in 2009, I believe that such a government is one that the European Union should support.
Fourth, on the question of Israel: there are two important issues following the elections. Firstly, that the government that has emerged from the elections, or that will emerge from the majority produced by the elections, is obliged, as far as we can see, to carry on with a peace process. For this reason, whatever government does emerge from the elections, we will continue working and doing everything we can to ensure that it becomes established, and that it works and contributes towards carrying on a peace process, doing everything in its power to conclude that process as far as possible during 2009.
Fifth, in our view, the settlements issue is absolutely fundamental. I believe that the most recent data concerning the state of the settlements in 2008, published by the Government of Israel, ought to make all of us feel responsible.
I would like to tell you that in 2001, I worked with the then Senator Mitchell on the famous report that bears his name. I was one of the four people who worked on that programme. I would like you, honourable Members, to be so good as to re-read that report, published in 2001, in which things were said that, unfortunately, still have to be said today; for example, on the subject of the settlements. If we in the European Union are incapable of trying to change the way in which the settlements are being established, there is little chance of any peace initiative having credibility. Therefore, this issue must be taken seriously. We must talk seriously with our friends in Israel to ensure that the issue of the settlements is dealt with in a radically different way.
Finally, Mr President, honourable Members: the Arab League. Unity among the Arab states is vital. It is essential that we cooperate with all the countries of the Arab League to ensure that the peace initiative signed by the Arab League remains in force. Crucially, this peace process must end with reconciliation between Palestinians and Israelis, but also between the Arabs and Israel. Therefore, we fully support those who are working to make the peace initiative a reality.
We see deep divisions within the Arab League. We will have to do everything that we can diplomatically to prevent a deepening of these differences and instead encourage the rebuilding of a process of harmony and cooperation within the great Arab family.
Mr President, honourable Members, as I have said, 2009 will be an enormously important year. We will have to continue to manage the crisis, bring humanitarian aid, do everything in our power to ensure that there is a ceasefire, and do everything in our power to ensure that negotiation takes place between Israel and Gaza and between Egypt and Gaza. However, honourable Members, if we do not change our mentality from a position of crisis-management to one deeply rooted in conflict-resolution, we will be in the same situation to which we have unfortunately returned at the start of 2009.
Mr President, I hope that, in the end, if we all work together, 2009 will be a year in which we can actually resolve this enormous conflict which has unfortunately been weighing down on us for too long.
Member of the Commission. - Mr President, I just wanted to say again that last year we clearly said that failure is not an option. We were all hopeful for the Annapolis process and we were hopeful for a peace process. Unfortunately, the military incursion into Gaza after the rockets launched from Gaza into Israel have changed the equation. Now we all know that there is a series of elements that is absolutely necessary so that we can come back to peace agreements. In any case, however, one thing is sure: a military solution is no solution. On this I agree with all of you. Therefore, whatever the cost, we will all have to work in order to bring about peace.
Many actors are there: in the European Union, in the international community - be it the United States of America, the UN or Russia - but there are also many Arab friends and colleagues. I can only hope that, when a new Israeli Government is in place, all those actors will want to come together for peace. Our rationale is clear, but whether the emotions will then bring us to the right path, we will have to see. Be assured that we will work for that.
(Applause)
A motion for a resolution to wind up the debate has been tabled under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
The humanitarian situation in Gaza is unacceptable. Eighty-eight percent of the population are in need of food aid, there is a lack of essential medical supplies in the hospitals, and thousands of tons of aid cannot be brought into Gaza because not enough trucks are being allowed in.
People all over the world were horrified at the low level of international response when more than 1 000 Palestinians - including more than 300 children - were killed during the recent Israeli attack on Gaza.
A proactive, long-term strategy from Europe and from the new US Government must include the right of Palestinians to a sustainable state - based on the borders that were there before 1967. It must stop settlement activities in the Occupied Territories and it must demolish the apartheid wall.
The security of Israel and a free state of Palestine must be achieved, but the situation where Israel is using security as an excuse to destroy the lives of innocent Palestinians must be ended. A genuine process of negotiation must be begun.
The EU must cancel the Association Agreement between the European Union and Israel while Israel does not comply with international law and humanitarian law.
What should the 'role of the European Union in the Middle East' be (or not be)? What are the principles by which it should be guided?
It must demand an end to the aggression and to the inhumane blockade of the Palestinian people in the Gaza Strip and it must ensure that urgent humanitarian aid is provided to them.
It must condemn the brutal aggression, crimes, violations of the most basic human rights and state terrorism perpetrated by Israel against the Palestinian people, which nothing can justify.
It must unequivocally denounce the fact that in Palestine, there are colonisers and colonised, aggressors and victims, oppressors and oppressed, and exploiters and exploited.
It must suspend the Association Agreement and any strengthening of bilateral relations with Israel, such as those advocated by the External Relations Council on 8 and 9 December.
It must demand compliance by Israel with international law and the UN resolutions, and an end to the occupation, settlements, security fence, assassinations, detentions and innumerable humiliations inflicted on the Palestinian people.
It must demand and fight for respect for the inalienable right of the Palestinian people to an independent and sovereign state, with the 1967 borders and a capital in East Jerusalem.
In essence, it must stop being complicit in the impunity of Israeli colonialism.
The recent elections in Israel and the new US administration offer the opportunity for a new beginning in the Middle East peace process. I believe that the EU must convey a clear message of support to the new cabinet in Tel Aviv while, at the same time, clearly expressing what is expected of its Israeli partners in terms of pursuing measures which will facilitate a lasting peace, which includes shutting down the settlements on the West Bank and offering strong support for a dual-state solution, and help avoid military excesses and the serious humanitarian repercussions they entail.
The EU's approach to the Middle East must be based on several strong principles. The first principle is close cooperation with the US without which we cannot achieve a long-term solution in the region. The second is that our approach must be aimed at avoiding, as far as possible, violence by both sides, condemning Palestinian extremism and excessive measures adopted by Israel, as well as supporting moderate governance solutions from both sides which are capable of facilitating the peace process.
I wish to express my support for the European Parliament resolution voted on today, which confirms the EU's commitment to the process of reconstruction in Gaza and provides the basis for the discussions which will be conducted in Cairo in March at the time of the international donors' conference.
Democracy, peace and respect for human rights are fundamental values for the European Union which has the role and obligation to defend and promote them, both inside the EU and in its relations with other states too.
The situation affecting Gaza's population is tragic and must be resolved urgently. The flagrant violation of human rights and freedoms in this region is a cause for concern for the European Union, from the perspective of both its relations with Israel and of security and stability in the Middle East.
The European Union must adopt urgent measures to provide humanitarian assistance to the population in the Gaza region, while also thinking in the medium and long term about measures designed to promote peace, security and stability in the area.
With this in mind, the EU must step up its diplomatic efforts to resolve the conflicts and encourage dialogue and reconciliation in the region. At the same time, it must impose without hesitation tough sanctions against any anti-democratic stance or violation of human rights and freedoms.
In order to achieve an EU-Middle East agreement, the attempt to restore stability, and assistance in realising the peace programme in the Gaza Strip, should, for the present, continue to be the priority.
The European Union should also do everything in its power to bring about an end to the dispute in which innocent citizens are losing their lives. Furthermore, efforts should concentrate on bringing assistance to people, on ensuring that they have the basic means to live. The population of the Gaza Strip have only 60% of their daily food needs available, which means that they are even more at risk of disease and exposed to difficult conditions. The lack of drinking water constitutes no less a threat than the lack of food. I do not, I think, need to mention the lack of medical care or the destruction of schools and public institutions, which is significantly hindering the establishment of order and a return to normality.
We should remember that only when many basic problems of everyday life have been solved will we be able to concentrate on the economic development of the Middle East and on close commercial cooperation with the region. The European Union has an opportunity to help the Arab world, and all the countries of the Middle East, to become a region where prosperity prevails, which will, in turn, create a framework for closer cooperation between the Middle East and the EU.